192 F.2d 1018
Paul JONES, Jr.v.PROTECTION MUTUAL FIRE INSURANCE COMPANY OF CAMBRIA COUNTY, Appellant. Paul JONES, Jr.v.COMMONWEALTH MUTUAL FIRE INSURANCE COMPANY OF PENNSYLVANIA, Appellant.
No. 10459.
No. 10462.
United States Court of Appeals Third Circuit.
Argued December 4, 1951.
Decided December 14, 1951.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Frederick V. Follmer, Judge.
J. Webster Jones, Philadelphia, Pa., for appellant Protection Mut. Fire Ins. Co.
David A. Saltzburg, Philadelphia, Pa. (Kolander & Saltzburg, Philadelphia, Pa., on the brief), for appellant Com. Mut. Fire Ins. Co.
J. Peter Williams, Philadelphia, Pa. (Owen B. Rhoads and Barnes, Dechert, Price, Myers & Clark, all of Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and MARIS and GOODRICH, Circuit Judges.
PER CURIAM.


1
The questions presented by the instant appeals are really those of fact. The fact findings made by the court below find full support in the evidence. Consideration of the record, the briefs and of the oral argument convinces us that the court below did not commit error. Accordingly the judgments appealed from will be affirmed. 93 F.Supp. 505, in which motion denied 95 F.Supp. 589.